Citation Nr: 0623609	
Decision Date: 08/07/06    Archive Date: 08/15/06	

DOCKET NO.  04-39 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder. 

2.  Entitlement to service connection for an anxiety 
disorder. 

3.  Entitlement to service connection for essential 
hypertension. 

4.  Entitlement to service connection for arteriosclerotic 
heart disease.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
April 1969, a portion of which represented service in the 
Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

For reasons which will become apparent, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.


REMAND

The veteran in this case seeks service connection for, among 
other things, post-traumatic stress disorder and/or an 
anxiety disorder.

In that regard, a review of the record discloses that the 
veteran served as a member of the United States Marine Corps 
in the capacity of an engineering equipment mechanic.  Awards 
and commendations given the veteran include the National 
Defense Service Medal, the Vietnam Service Medal, the Vietnam 
Campaign Medal, and the Rifle Marksman Badge.  According to 
the veteran's service personnel records, during the period 
from March 1968 to February 1969, he participated in a number 
of field operations in the Republic of Vietnam, including 
Operation Kentucky, Operation Pegasus, Operation Scotland II, 
Operation Napoleon Forward Saline, Operation Dawson River, 
and Operation Marshall Mountain.

The Board observes that, while at the time of a service 
separation examination in 1969, there was no evidence of any 
psychiatric disability, in correspondence of 1970, a private 
physician indicated that he had treated the veteran for 
"anxiety" in October 1969, only six months following his 
separation from service.  VA records of hospitalization dated 
in 1970 show that, during the course of treatment for an 
unrelated medical problem at that time, the veteran was 
advised to seek further treatment for "nerve" problems.  In 
point of fact, in correspondence from a private social worker 
received in March 1970, it was noted that the veteran had 
been referred from the VA outpatient clinic.  Reportedly, in 
early February 1970, the veteran appeared somewhat anxious 
and depressed.  Further evaluation resulted in a diagnosis of 
chronic anxiety neurosis with obsessive compulsive and 
depressive trends, for which the veteran was placed on 
medication.

The Board notes that, following a VA psychiatric examination 
in January 2003, it was noted that the veteran reported 
certain symptoms of a post-traumatic stress disorder, though 
not a sufficient number to constitute "the full-blown 
syndrome."  The pertinent diagnosis noted was anxiety 
disorder, not otherwise specified, with features of post-
traumatic stress disorder.

Subsequent VA outpatient treatment records show continued 
treatment for what has variously been described as either a 
post-traumatic stress disorder, or an anxiety disorder with 
features of post-traumatic stress disorder.  Significantly, 
in a statement of early March 2004, the veteran indicated 
that, during the period from 1968 to 1969, he had served as a 
combat engineer with Delta Company, 11th Engineering Service 
Battalion, 3rd Marine Division at Dong Ha Marine Combat Base, 
South Vietnam.  According to the veteran, during that time, 
he was involved in clearing mines for roads, and, on a daily 
basis, was exposed to explosions of high intensity.  The 
veteran additionally indicated that he observed death "on a 
daily basis" and "lost many of his buddies."  During the 
course of a hearing before the undersigned Veterans Law Judge 
in June 2005, the veteran testified that one of his friends, 
an Edward Merth, had been killed in Vietnam while he (the 
veteran) was serving in Beaufort, South Carolina.  Another 
friend, an Edward Smith, reportedly received a shrapnel wound 
to the back, resulting in his being paralyzed from the waist 
down.  According to the veteran, following this friend's 
return from Vietnam, he "shot himself in the head and killed 
himself."  See Transcript, page 9.

Based on the aforementioned, and resolving all doubt in favor 
of the veteran, the Board is compelled to conclude that, 
while in Vietnam, the veteran was, in fact, exposed to and/or 
participated in incidents of a sufficiently stressful nature 
to precipitate the development of a post-traumatic stress 
disorder.  What is unclear at this time is whether the 
veteran does, in fact, suffer from symptomatology sufficient 
to warrant that diagnosis in accordance with the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.) (DSM-IV).

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  However, when the examination is 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.

Review of the record reveals that the veteran has reported 
hospitalization at the VA Medical Center (VAMC) in Tuskegee, 
Alabama in 1970, at the VA medical center in Biloxi, 
Mississippi in 1985, and at Jackson Hospital.  Although the 
record contains more recent records from VAMC Tuskegee and 
from Jackson Hospital, there is no indication that records 
from shortly following service were requested.  Such should 
be accomplished on remand.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

In addition to the above, the veteran in this case seeks 
service connection for essential hypertension and 
arteriosclerotic heart disease.  In pertinent part, it is 
argued that the veteran's hypertension and heart disease are 
proximately due to, the result of, or aggravated by his 
current psychiatric disability.

The Board notes that, at the time of a VA cardiovascular 
examination in December 2002, the veteran received a 
diagnosis of possible history of hypertension with currently 
normal blood pressure, and arteriosclerotic heart disease.  
Also noted was a diagnosis of history of chronic anxiety.  
While in the opinion of the examiner, the veteran's heart 
disease and possible hypertension were related to the major 
risk factors of tobacco use and hypercholesterolemia, it was 
additionally noted that other "stressors," including anxiety, 
might have been a factor in the development of these 
pathologies.  Under the circumstances, the Board is of the 
opinion that the issues of service connection for 
hypertension and heart disease are inextricably intertwined 
with the other issues currently on appeal, specifically, 
service connection for post-traumatic stress and/or anxiety 
disorder.  

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
Veterans Claims Assistance Act of 2000 (VCAA) notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claims for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  Thus, on remand, the RO 
should provide corrective notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).

In light of the aforementioned, the case is REMANDED to the 
RO for the following actions:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
advising the veteran that a disability 
rating and effective date will be 
assigned if service connection is 
awarded, to include an explanation as to 
the information or evidence needed to 
establish such, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should attempt to obtain 
hospital records from the VAMC in 
Tuskegee, Alabama dating in 1970; from 
the VAMC in Biloxi, Mississippi dating in 
1985; and all inpatient or outpatient 
mental health treatment records from 
Jackson Hospital.  In addition, any 
pertinent VA or other inpatient or 
outpatient treatment records, subsequent 
to March 2005, the date of the most 
recent pertinent evidence of record, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure those records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be in 
inserted in the file.  In addition, the 
veteran and his representative should be 
informed of any such problem.

3.  The veteran should then be afforded 
an additional VA psychiatric examination 
in order to more adequately determine the 
exact nature and etiology of his claimed 
post-traumatic stress disorder and/or 
anxiety disorder.  If at all possible, 
this examination should be conducted by 
an examiner who has not heretofore 
examined him.  

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
Following completion of the examination, 
the examiner should specifically comment 
as to the whether the veteran currently 
suffers from post-traumatic stress 
disorder and/or an anxiety disorder, and, 
if so, whether those disabilities as 
likely as not (50 percent probability or 
greater) had their origin during his 
period of active military service.

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review took place should be included the 
examination report.

4.  After completing any additional 
development deemed necessary, the RO 
should then review the veteran's claims.  
Should the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112.


	                  
_________________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

